Name: Commission Regulation (EC) No 1338/1999 of 24 June 1999 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R1338Commission Regulation (EC) No 1338/1999 of 24 June 1999 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 159 , 25/06/1999 P. 0020 - 0021COMMISSION REGULATION (EC) No 1338/1999of 24 June 1999amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Commission Regulation (EC) No 562/98(2), and in particular Article 10 thereof,(1) Whereas Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira;(2) Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance(5), as last amended by Regulation (EC) No 793/1999(6), establishes the forecast supply balance for milk products for Madeira for the period 1 July 1998 to 30 June 1999; whereas, in order to continue to satisfy requirements for milk and milk products, the abovementioned quantities should be fixed for the period 1 July 1999 to 30 June 2000;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2219/92 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 76, 13.3.1998, p. 6.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 218, 1.8.1992, p. 75.(6) OJ L 101, 16.4.1999, p. 70.ANNEX"ANNEX IForecast supply balance for Madeira relating to milk products for the period 1 July 1999 to 30 June 2000>TABLE>"